DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT
                              January Term 2014

                            ROBERT GORHAM,
                               Appellant,

                                       v.

                            STATE OF FLORIDA,
                                 Appellee.

                                No. 4D14-823

                                [July 2, 2014]

   Appeal of order dismissing with prejudice rule 3.850 motion from the
Circuit Court for the Nineteenth Judicial Circuit, Okeechobee County;
Gary L. Sweet, Judge; L.T. Case No. 472004CF000618.

    Robert Gorham, Lake City, pro se.

    No appearance required for appellee.

PER CURIAM.

    We affirm the trial court’s order dismissing the habeas corpus petition1
filed by appellant. Appellant included a challenge to the information,
which overlaps with and is similar to a claim of ineffective assistance of
trial counsel raised in his earlier motion for postconviction relief, the denial
of which this court affirmed in Gorham v. State, 126 So. 3d 1066 (Fla. 4th
DCA 2013). Appellant is therefore cautioned against the filing of frivolous
postconviction challenges or appeal filings in this case, which will result
in sanctions including referral to prison officials for disciplinary
proceedings and/or a prohibition against pro se filings in this court. See
State v. Spencer, 751 So. 2d 47 (Fla. 1999).

    Affirmed; appellant cautioned against frivolous filings.

STEVENSON, LEVINE and FORST, JJ., concur.


1 Because the circuit court construed the petition pursuant to rule 3.850(m), we
treat this appeal as a rule 3.850 summary denial.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2